STATE STREET INSTITUTIONAL INVESTMENT TRUST SUPPLEMENT DATED DECEMBER 12, 2008 TO PROSPECTUSES DATED APRIL 29, 2008 STATE STREET INSTITUTIONAL TREASURY MONEY MARKET FUND AND STATE STREET INSTITUTIONAL TREASURY PLUS MONEY MARKET FUND(the “Funds”) Due tounprecedented market conditions, the supply and yield of U.S. Treasury securities have fallen dramatically,and the Funds may, as a result, holda significantportion of their assets in cash. Some or all of the Funds’ cash may be held innon-interest bearing demand deposit accounts at the Funds’ custodian, State Street Bank & Trust Company, which accounts are fully insured by the Federal Deposit Insurance Corporation (“FDIC”) until December 31, 2009.The FDIC is an independent agency of the United States government, and FDIC deposit insurance is backed by the full faith and credit of the United States government. In addition, the Funds’ prospectuses are hereby amended as follows: Adoption of 1:00 P.M.
